DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 8/5/2022.

Response to Arguments
3.	Applicant's arguments filed on 8/5/2022 have been fully considered but they are not persuasive.
Issue raised by the Applicant:
The Applicant contends that Boretti’s driver 84 + 94 is not pivotally mounted on the locking member 82.
The Examiner’s position:
The Examiner respectfully disagrees with the Applicant.  While the Applicant might have a point based on the specification/drawing of the application, however, based on claimed language, Boretti does teach: a driver (84 + 94) pivotally mounted (by 86; figure 6) at a first longitudinal end thereof to the locking member.  Note that the claimed language does not specifically require drive to be mounted directly on the locking member. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boretti U.S. Pub. 2016/0081215 (hereinafter D1).
Regarding claim 1, D1 teaches a device (mounting enclosure assembly 10) attachable to a rail (DIN rail) being elongated and including engagement flanges on two lateral edges of the rail, the device comprising: 
a housing (base 16; figure 4) including a rail mount (recessed slot 32; figure 4) to receive the rail with a longitudinal direction of the rail aligned with a predetermined first direction (see label in below figure 9), and a stopper (protrusions 42) to lock an engagement flange (left 115; figure 6) on a first lateral edge (left edge of slot 32 corresponding to flange 115; see figure 10) of the rail with the rail mount receiving the rail; 
a locking member (82; figures 6 and 9) to be at a locking position (see figure 6 and par [0040]) to lock an engagement flange (right 115; figure 6) on a second lateral edge (left edge of slot 32 corresponding to flange 115; see figure 10) of the rail and at a release position (see figure 9 and par [0041]) to unlock the engagement flange on the second lateral edge with the rail mount receiving the rail; 
a release button (96; figure 6) including a pressing portion (outer exposed portion of 96; figure 6) to be pressed by a user to move the locking member (82) to the release position (figure 9), the release button being located in the housing (16) with the pressing portion exposed outside (see figure 6) the housing; and
a driver (84 + 94; figure 7), pivotally mounted (by 86; figure 6) at a first longitudinal end thereof to the locking member to move the locking member (82) from the locking position to the release position in response to movement, by a press of the pressing portion, of the release button (96) from a predetermined standby position to a pressed position (shown in figure 9) deeper in the housing than the standby position (shown in figure 6); and 
an urging member (90; figure 8; see par [0039]) to urge the release button in a direction from the pressed position toward (see par [0039]) the standby position.


    PNG
    media_image1.png
    748
    579
    media_image1.png
    Greyscale

Regarding claim 2, D1 also teaches the device according to claim 1, wherein the driver (84 + 94; figure 7) includes an arm being elongated (84) and including the longitudinal first end connected to the locking member (82) and a second end (94) to be moved by the release button (96), and the housing (16) includes a support rib (210; figure 9) pivotally supporting a central portion of the arm (see figure 9), and a tubular portion (the portion in which release button (96) moving in and out; figure 9) with a tube axis aligned with a second direction (see label in above figure 9) perpendicular to the first direction, the tubular portion receiving the release button (96) that is movable inside in the second direction.

Regarding claim 3, D1 also teaches the device according to claim 2, wherein as viewed in the second direction, one of the release button (96) and the locking member (82) is at a position shifted in the second first direction (see figure 9) from the other one of the release button and the locking member.

Regarding claim 4, D1 also teaches the device according to claim 2, wherein the release button (96; figure 4) is continuous with the second end of the arm (94; figure 4).


    PNG
    media_image2.png
    450
    374
    media_image2.png
    Greyscale


Regarding claim 5, D1 also teaches the device according to claim 1, further comprising: a holder (see label in above figure 6) accommodating and holding the driver (84 + 94; figure 4), wherein the driver includes two coupling sections (84 + 94 on each side; see figure 7) being elongated and each having a longitudinal first end (84) connected to the locking member (82) and a second end (94) connected to the release button (96), and a shaft (86; figure 7) pivotally supporting a central portion (wherein 90 and 92 located; figure 7) of each of the two coupling sections, the shaft being an elongated rod (see figure 7), and the holder includes a support section supporting two longitudinal ends of the shaft.

Regarding claim 6, D1 also teaches the device according to claim 1, wherein when the locking member (82) is at the locking position (see figure 6) with the rail mount receiving the rail, the locking member (82) is positioned to lock (see figure 6) the engagement flange on the rail in a central portion of the rail mount in the first direction.

Regarding claim 8, D1 also teaches the device according to claim 1, further comprising: a cover (26; figure 2) over at least a part of the housing, the cover including a grip (see label in below figure 2; broadly interpreted).

    PNG
    media_image3.png
    618
    556
    media_image3.png
    Greyscale

Regarding claim 9, D1 teaches the device according to claim 3, wherein the release button (96) includes: 
the pressing portion (outer portion of 96) exposed outside the housing; 
a protrusion (see label in below figure 6) provided for the pressing portion and protruding into the housing; and 
a protruding section (main body portion of 96) protruding from the pressing portion in a same direction as the protrusion and having a hook (the tip of 82) at a distal end (end of 82), the arm (84) includes: a main section (body of 84) that is elongated, the main section having one longitudinal end (see label in below figure 6) connected to the locking member (82); and an extension (see label in below figure 6) extending in a thickness direction of the main section from two lateral edges at another end of the main section, the release button (96) and the arm (84) are positioned such that a distal end (see figure 6) of the protrusion faces the extension, and the hook is locked on an end that is near to the extension in the tubular portion with the release button at the standby position.

    PNG
    media_image4.png
    375
    387
    media_image4.png
    Greyscale


Regarding claim 10, D1 also teaches the device according to claim 1, wherein the locking member (82) includes: a body (main body of 82); and an engagement portion (tip of 82; figure 6) extending from the body and configured to lock the engagement flange on the first lateral edge (see figure 6) of the rail in a case in which the locking member is at the locking position with the rail mount receiving the rail, and the engagement portion includes: a main portion (body of 82); and an extending portion (“extension”; see above figure 6), at least a portion of the extending portion extending in a direction intersecting with a direction in which the locking member (82) moves from the locking position to the release position (see figure 9).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 7, D1 also teaches the device according to claim 1, wherein the release button (96) is arranged such that when the release button is at the standby position (figure 6), a portion (exposing body of 96; figure 6) of the release button including at least the pressing portion protrudes outward (see figure 6) from an opening (space accommodating 96; figure 6) in a peripheral wall (outer wall of 16) of the housing (16).
Even though, D1 does not teach that when the release button is at the pressed position (see figure 9 of D1), the pressing portion is flush with an outer periphery of the opening in an outer wall of the housing, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the length/depth of the press portion of said release button, such that the pressing portion is flush with an outer periphery of the opening in an outer wall of the housing, to control how deep the pressing portion can be pressed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

				Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841